Michael Faillace & Associates, P.C. |

Employment and Litigation Attorneys I

 

  
  
    

 

 

 

 

 

 

|
60 East 42" St. Suite 4510 Telephone: (212) 317-1200 |
New York, New York 10165 Facsimile: (212) 317-1620
Bremen mean
jandrophy@faillacelaw wapc SY en =)

 
 
  

DOCUMENT

[ELECTRON
BOC we CALLY FILED

 

 

 

 

Honorable Georg mes :
United States District Judge
United States Courthouse !
Dated:
500 Pearl Street ated: JAN 07 2020

New York, NY 10007

Re: Pineda Gadea et al v. GKG Restaurant, Inc. et al
Case No. 18-cv-12061-GBD

Dear Judge Daniels:

This office represents Plaintiff in the above referenced matter. J write to respectfully
request that the Court extend the deadline to reopen the action to January 12, 2020. Defendants
consent to the extension.

The reason for the request is that the settlement agreement has not yet been fully executed.

We seek additional time to obtain all signatures. This is the fifth request for an extension of time;

 

the previous requests were granted.
Alternatively, Plaintiffs ask that the court deems this a request to reopen the action.

J thank the Court for its time and attention.

Respectfully Submitted,

/s/ Joshua S. Androphy

Joshua S. Androphy
CC: James Thomas, Esq. (By Email)

Kevin Spikes, Esq. (By Email)
Attorney for Defendants

Certified as a minority-owned business in the State of New York

 
